 



EXHIBIT 10.4
EMPLOYMENT AGREEMENT
     Technology Solutions Company, a Delaware corporation doing business as TSC,
and David Benjamin (“Employee”) enter into this Employment Agreement
(“Agreement”) on March 15, 2006. This Agreement shall be effective on April 1,
2006.
     In consideration of the agreements and covenants contained in this
Agreement, TSC and Employee agree as follows:
     1. Employment Duties: TSC shall employ Employee as its President. Employee
shall have the normal responsibilities, duties and authority of the President of
TSC and shall, at the direction of TSC’s management, participate in the
administration and execution of TSC’s policies, business affairs and operations.
TSC’s Board of Directors or management may, from time to time, expand or
contract such duties and responsibilities and may change Employee’s title or
position. Employee shall perform faithfully the duties assigned to him to the
best of his ability and shall devote his full and undivided business time and
attention to the transaction of TSC’s business.
     2. Term of Employment: The term of employment (“Term of Employment”)
covered by this Agreement shall commence as of the Effective Date and continue
until terminated, subject to the provisions of paragraph 3 below.
     3. Termination:
(a) TSC may terminate Employee’s employment at any time for any reason or for no
reason (an “Involuntary Termination”). If TSC elects an Involuntary Termination
of Employee, TSC must: (i) continue Employee’s normal salary and health
insurance benefits until the end of the 365 day period following the date of
termination; (ii) pay Employee a lump sum of $150,000 on the 365th day following
his termination; (iii) pay Employee a pro-rated portion of any bonus to which he
otherwise would have been entitled pursuant to paragraph 6 of this Agreement on
the date that such bonus would have been paid but for Employee’s termination;
and (iv) accelerate vesting of Employee’s initial 35,000 share inducement option
grant, which will thereafter be exercisable for the ninety day period following
Employee’s termination. In addition, TSC may terminate Employee’s employment and
this Agreement immediately without notice and with no salary and benefit
continuation, no lump sum payment and no bonus if Employee engages in “Serious
Misconduct.” For purposes of this Agreement, “Serious Misconduct” means
embezzlement or misappropriation of corporate funds, other acts of dishonesty,
significant activities materially harmful to TSC’s reputation, willful refusal
to perform or substantial disregard of Employee’s assigned duties (including,
but not limited to, refusal to travel or work the requested hours), or any
significant violation of any statutory or common law duty of loyalty to TSC.

 



--------------------------------------------------------------------------------



 



(b) Employee may terminate his employment upon giving TSC 90 days prior written
notice. Upon receiving notice, TSC may waive its rights under this paragraph and
make Employee’s termination effective immediately or anytime before the 90 day
notice period ends. Except as expressly set forth to the contrary in this
Agreement, if Employee terminates his employment with TSC, Employee will receive
no bonus, no lump sum payment, no option acceleration and no salary or benefits
continuation.
(c) If, following a Change of Control, Employee’s title, position, duties,
salary or benefits are diminished and Employee resigns within 90 days after the
diminishment becomes effective, or if Employee is ordered to relocate his
residence for a period in excess of six months to any location outside of the
Chicago metropolitan area and Employee declines and is terminated, Employee
shall be entitled to receive (in lieu of any payments set forth in paragraph
3(a) of this Agreement or otherwise): (i) continuation of Employee’s base salary
and health insurance benefits (at the time of the Change in Control) for a one
year period following acceptance of his resignation or his termination; (ii) a
lump-sum payment of $150,000 payable within (5) days following the acceptance of
his resignation or his termination; and (iii) a bonus equal to his high end
annual bonus set forth on Appendix A hereto payable within (5) days following
the acceptance of his resignation or his termination. Notwithstanding anything
to the contrary in any of Employee’s stock option agreements, Employee’s
unvested shares at option shall vest automatically upon a Change of Control. [A
Change of Control is defined as (i) the acquisition by any individual, entity or
group, of beneficial ownership (within the meaning of Rule 13 d-3 promulgated
under the Securities Exchange Act of 1934) of 40% or more of the outstanding
shares of common stock of TSC; (ii) the approval of the stockholders of TSC of a
merger, where immediately after the merger, persons who were the holders of a
majority of TSC’s outstanding common stock immediately prior to the merger fail
to own at least a majority of the outstanding common stock of the surviving
entity in substantially the same proportions as their holdings of TSC common
stock immediately prior to the merger; or (iii) the sale of substantially all of
the assets of TSC other than to a corporation in which more than 60% of the
outstanding shares are beneficially owned by the individuals and entities who
are the beneficial owners of the Company stock prior to the acquisition.
     4. Non-Succession. Employee may voluntarily terminate his employment with
TSC (but have the termination treated for all purposes hereunder as an
Involuntary Termination) during the thirty (30) day period commencing on the
earliest of: (i) June 1, 2007; (ii) the date of the appointment by TSC of a
permanent (non-interim) Chief Executive Officer who is not Carl Dill or David
Benjamin; and (iii), the date of the appointment by TSC of an interim Chief
Executive Officer who is not a member of TSC’s Board of Directors. This option
shall expire at the conclusion of this thirty (30) day period. Notwithstanding
anything else contained in this Agreement, this Section 4 shall be null and void
and of no force and effect if Employee is offered the position of Chief
Executive Officer of Employer on or prior to June 1, 2007 (whether or not
Employee ultimately accepts or rejects such offer).

2



--------------------------------------------------------------------------------



 



     5. Salary: As compensation for his services, TSC shall pay Employee a base
salary in the amount listed in Exhibit A to this Agreement. Employee’s base
salary shall be subject to annual review and may, at the discretion of TSC’s
management, be adjusted upward or downward from that listed in Exhibit A
according to Employee’s responsibilities, capabilities and performance during
the preceding year.
     6. Bonuses: TSC may elect to pay Employee annual bonuses. Payment of such
bonuses, if any, shall be at the sole discretion of TSC. Notewithstanding the
aforementioned, Employee shall be paid a one time hire on bonus of $14,600.00
upon commencement of his employment with TSC.
     7. Employee Benefits; Stock Options: During the Term of Employment,
Employee shall be entitled to participate in such employee benefit plans, and
shall receive all other fringe benefits as TSC may make available generally to
its senior executives. On or about the Effective date, Employee will be granted
an inducement option to purchase 35,000 shares of TSC common stock with a strike
price equal to TSC’s share price on the date of grant and subject to such terms
and conditions as are normally imposed on TSC’senior executives receiving stock
options.
     8. Business Expenses: TSC shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in performing his duties.
Employee shall provide TSC with supporting documentation sufficient to satisfy
reporting requirements of the Internal Revenue Service and TSC. TSC’s
determination as to reasonableness and necessary shall be final.
     9. Noncompetition and Nondisclosure: Employee acknowledges that the
successful development and marketing of TSC’s professional services and products
require substantial time and expense. Such efforts generate for TSC valuable and
proprietary information (“Confidential Information”) which gives TSC a business
advantage over others who do not have such information. Confidential Information
of TSC and its clients and prospects includes, but is not limited to, the
following: business strategies and plans; proposals; deliverables; prospects and
customer lists; methodologies; training materials; and computer software.
Employee acknowledges that during the Term of Employment, he will obtain
knowledge of such Confidential Information. Accordingly, Employee agrees to
undertake the following obligations which he acknowledges to be reasonably
designed to protect TSC’s legitimate business interests without unnecessarily or
unreasonably restricting Employee’s post-employment opportunities:
     (a) Upon termination of the Term of Employment for any reason, Employee
shall return all TSC property, including but not limited to computer programs,
files, notes, records, charts, or other documents or things containing in whole
or in part any of TSC’s Confidential Information;
     (b) During the Term of Employment and subsequent to termination, Employee
agrees to treat all such Confidential Information as confidential and to take
all necessary

3



--------------------------------------------------------------------------------



 



precautions against disclosure of such information to third parties during and
after Employee’s employment with TSC. Employee shall refrain from using or
disclosing to any person, without the prior written approval of TSC’s Chief
Executive Officer any Confidential Information unless at that time the
information has become generally and lawfully known to TSC’s competitors;
     (c) Without limiting the obligations of paragraph 9(b), Employee shall not,
for a period of two years following the termination of his employment for any
reason, for himself or as an agent, partner or employee of any person, firm or
corporation, engage in the practice of consulting or related services for or on
behalf of or for the benefit of any client of TSC (including clients acquired
from Charter Consulting) or for any entity for whom Employee performed services
on behalf of TSC (including entities acquired from Charter Consulting), or for
any entity to whom Employee submitted, or assisted in the submission of a
proposal on behalf of TSC;
     (d) During the two year period immediately following the termination of
Employee’s employment for any reason, Employee shall not directly or indirectly
hire, employ, subcontract, solicit, induce or assist any current TSC employee or
contractor or any former TSC employee or contractor (if the former employee or
contractor was employed by TSC during any of the same time period as Employee)
away from TSC or from the faithful discharge of such party’s contractual and
fiduciary obligations to serve TSC’s interests with undivided loyalty. For
purposes of this paragraph 9(d), TSC employees and contractors include, without
limitation, former employees of Charter Consulting who were hired by TSC;
     (e) During the six-month period immediately following the termination of
Employee’s employment for any reason, Employee shall not engage in the practice
of consulting or related services through his own business or sole
proprietorship or as a partner, part owner, shareholder, executive officer or
similar control person in a consulting business. The foregoing shall not prevent
Employee from taking employment at or becoming a partner or shareholder in an
established consulting business (a consulting business in operation at least one
year and with 50 or more employees) so long as Employee abides by all other
provisions of this Agreement.
     (f) For the one year period following his termination of employment for any
reason, Employee shall keep TSC currently advised in writing of the name and
address of each business organization for which he acts as agent, partner,
representative or employee.
     10. Remedies: Employee recognizes and agrees that a breach of any or all of
the provisions of paragraph 9 will constitute immediate and irreparable harm to
TSC’s business advantage, including but not limited to TSC’s valuable business
relations, for which damages cannot be readily calculated and for which damages
are an inadequate remedy. Accordingly, Employee acknowledges that TSC shall
therefore be entitled to an order enjoining any further breaches by the
Employee.

4



--------------------------------------------------------------------------------



 



     11. Intellectual Property: During the Term of Employment, Employee shall
disclose to TSC all ideas, inventions and business plans which he develops
during the course of his employment with TSC which relate directly or indirectly
to TSC’s business, including but not limited to any computer programs,
processes, products or procedures which may, upon application, be protected by
patent or copyright. Employee agrees that any such ideas, inventions or business
plans shall be the property of TSC and that Employee shall at TSC’s request and
cost, provide TSC with such assurances as is necessary to secure a patent or
copyright.
     12. Assignment: Employee acknowledges that the services to be rendered
pursuant to this Agreement are unique and personal. Accordingly, Employee may
not assign any of his rights or delegate any of his duties or obligations under
this Agreement. TSC may assign its rights, duties or obligations under this
Agreement to a subsidiary or affiliated company of TSC or purchaser or
transferee of a majority of TSC’s outstanding capital stock or a purchaser of
all, or substantially all, of the assets of TSC.
     13. Notices: All notices shall be in writing, except for notice of
termination of employment, which may be oral if confirmed in writing within
14 days. Notices intended for TSC shall be sent by registered or certified mail
addressed to it at 205 North Michigan Avenue, 15th Floor, Chicago, Illinois
60601 or its current principal office, and notices intended for Employee shall
be either delivered personally to him or sent by registered or certified mail
addressed to his last known address.
     14. Entire Agreement: This Agreement and Exhibit A attached hereto
constitute the entire agreement between TSC and Employee. Neither Employee nor
TSC may modify this Agreement by oral agreements, promises or representations.
The parties may modify this Agreement only by a written instrument signed by the
parties.
     15. Applicable Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
     16. Binding Arbitration: Employee and TSC agree that all claims or disputes
relating to his employment with TSC or the termination of such employment, and
any and all other claims that Employee might have against TSC, any TSC director,
officer, employee, agent, or representative, and any and all claims or disputes
that TSC might have against Employee (except for any claims under Paragraph 9 of
this Agreement) shall be resolved under the Expedited Commercial Rules of the
American Arbitration Association. If either party pursues a claim and such claim
results in an Arbitrator’s decision, both parties agree to accept such decision
as final and binding. TSC and Employee agree that any litigation under
Paragraph 9 of this Agreement shall be brought in the Circuit Court for Cook
County, Illinois.
     17. Severability: Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity,

5



--------------------------------------------------------------------------------



 



without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
     18. Employee acknowledges that he has read, understood and accepts the
provisions of this Agreement.

              Technology Solutions Company       David Benjamin
 
           
By:
  /s/ CARL DILL       /s/ DAVID BENJAMIN
 
           
 
  Position: CEO        
 
  Date: March 15, 2006       Date: March 15, 2006

6



--------------------------------------------------------------------------------



 



EXHIBIT A

     
EMPLOYEE:
  David Benjamin
 
   
POSITION:
  President
 
   
BASE SALARY:
  $350,000
 
   
BONUS:
  Any bonus paid to Employee pursuant to paragraph 6 of the Employment
Agreement, will range between a minimum of 50% of base salary at the low end and
100% of base salary at the high end.
 
   
EFFECTIVE DATE:
  April 1, 2006

             
 
      /s/ DAVID BENJAMIN    
 
     
 
   
 
           
 
      Date March 15, 2006              
 
           
 
           
 
      /s/ CARL DILL                   Technology Solutions Company    
 
           
 
      Date March 15, 2006              
 
           

7